A court of equity may properly refuse to grant an injunction when it appears that greater injury and inconvenience will be caused to the defendant by granting the injunction than will be caused to the complainant by refusing it. See cases cited in briefs of counsel appended to Missouri v. Illinois,200 U.S. 496. And laches in such cases is universally held to be a bar to the drastic remedy of injunction. My view is that the present case is clearly within Harrisonville v. Dickey, etc., 60, 77 L. Ed. 1208, 289 U.S. 334, where it was held that injunction will be denied where substantial redress can be afforded by payment of money, even in cases where fact of nuisance is clearly established.
TERRELL, BROWN and BUFORD, J. J., concur.